—In a support proceeding pursuant to Family Court Act article 4, the father appeals from an amended order of the Family Court, Westchester County (Cooney, J.), entered September 12, 1994, which adjudged him to be in willful violation of an April 12, 1993, order of support of the same court, and committed him to the Westchester County Jail for nine consecutive weekends, with the sentence suspended upon his payment of $3,400 to the mother.
Ordered that the amended order is affirmed, without costs or disbursements.
The proof before the Hearing Examiner of the appellant’s failure to pay court-ordered child support constituted prima facie evidence of a willful violation of the support order (see, Family Ct Act § 454 [3] [a]). The burden then shifted to the appellant to offer competent, credible evidence of his inability to comply with the order (see, Matter of Powers v Powers, 86 NY2d 63, 69-70; Family Ct Act § 455 [5]). The appellant, however, did not sustain his burden to rebut the prima facie evidence of willfulness by showing sufficient proof of his inability to pay (see, Family Ct Act § 454 [3] [a]; see, e.g., Matter of Bickwid v Deutsch, 229 AD2d 533; see also, Matter of Powers v Powers, supra, at 69). Miller, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.